                              IN THE U.S. DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

 UNITED STATES of AMERICA
      Plaintiff,
 v.                                                  18-00293-2

 TREVOR SCOTT SPARKS
      Defendant.

                                    MOTION TO WITHDRAW

       Appointed counsel Joseph W. Vanover, attorney for Defendant Trevor Scott Sparks, moves

this Court withdraw the undersigned as counsel for Defendant Sparks and for the Court to appoint

new conflict-free counsel to represent him. In support of this request, counsel states as follows:

                                  SUGGESTIONS IN SUPPORT

       1.      Mr. Sparks and others were indicted on December 12, 2018 by a superseding

Indictment (Doc. 18) which alleged Mr. Sparks engaged in a continuing criminal enterprise

(count three), conspired to launder money (count two), possessed firearms in furtherance of

crimes of violence and drug trafficking crimes (count four), and possessed firearms following

conviction for a felony (count five). Mr. Sparks is presently charged with the same offenses by

the third superseding Indictment (Doc. 261) filed July 21, 2020. Mr. Sparks has been held in

custody since his arrest on December 18, 2018. The case is currently on the trial docket starting

November 1, 2021. There are presently 25 defendants charged in one indictment.

       2.      Missouri Rule of Professional Conduct 4-1.7 provides, "a lawyer shall not

represent a client if the representation involves a concurrent conflict…. A concurrent conflict of

interest exists if… the representation of one client will be directly adverse to another client."

       3.      Mr. Sparks' interest is directly adverse to another client represented by the

undersigned counsel. The undersigned counsel cannot represent Mr. Sparks and the other client



                                      1
         Case 4:18-cr-00293-DGK Document 454 Filed 03/05/21 Page 1 of 2
without violating the Rules of Professional Conduct.

       4.     Defendant Sparks has been advised of the existence of the conflict and the

necessity that the undersigned counsel withdraw.

        WHEREFORE, Joseph W. Vanover, counsel for Defendant Trevor Sparks, respectfully

moves this Court to withdraw him as attorney for Mr. Sparks and for the appointment of conflict-

free counsel for Defendant Sparks.

                                            Vanover Law LLC

                                            /s/ Joseph W. Vanover
                                            Joseph W. Vanover, #48074
                                            9800 NW Polo Dr., Ste 100
                                            Kansas City, MO 64153
                                            816-769-1948
                                            fax 816-454-3678
                                            jvanover@vanoverlaw.net
                                            Attorney for Trevor Sparks


                                CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the above and foregoing was transmitted to
opposing counsel of record via the CM-ECF system on the date electronically stamped on the
lower edge of this document.

                                            by:    /s/ Joseph W. Vanover
                                            Joseph W. Vanover #48074
                                            Attorney for Trevor Sparks




                                               2

        Case 4:18-cr-00293-DGK Document 454 Filed 03/05/21 Page 2 of 2
